Citation Nr: 1105306	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to December 
1967. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied the Veteran's claims for service connection for a right 
ankle condition and a sinus condition.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claims for service 
connection for a right ankle condition and a sinus condition, the 
Board finds that additional development of the evidence is 
required.

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is 
required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  
Furthermore, the Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67; Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  At this time, the Veteran's VA medical treatment records 
contained within the claims file only date to as recently as 
April 2006.  As current VA medical treatment records may assist 
the Veteran in providing evidence for his claim, the AOJ must 
attempt to obtain current relevant VA medical treatment records, 
prior to final adjudication of the Veteran's claims.

Second, the Veteran's representative has argued that he should be 
provided with VA examinations regarding his claims of service 
connection for right ankle and sinus disorders.  See the Informal 
Brief of Appellant in Appealed Case (Brief) dated December 2010.  
The Veteran has argued that both conditions had their onset 
during service and continue to this day.  See the Veteran's 
August 2005 notice of disagreement (NOD), and October 2005 
statement.

In regards to the Veteran's right ankle, the Veteran's service 
treatment records indicate that in April 1966, the Veteran was 
treated for an injury to the right leg.  At the time, he was 
diagnosed with a contusion of the right peroneal muscle.  
Subsequently, he was recently diagnosed with osteoarthritis and 
degenerative joint disease affecting numerous joints, including 
his right ankle.  See the private treatment record dated in 
August 2005 from T. Dooley, M.D.; see also the private treatment 
x-ray record of June 2005, and the VA medical treatment record of 
October 2005.  Further, the Veteran submitted a record from Dr. 
Dooley dated in May 2006, which states Dr. Dooley's opinion that 
the Veteran's arthritis of the right ankle is likely due to his 
in-service right ankle injury.  Unfortunately, Dr. Dooley's 
medical opinion did not provide any statement as to the basis for 
his belief that the Veteran's current right ankle arthritis is 
connected to his military service.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains 
only data and conclusions is accorded no weight); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Hernandez- Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  A medical opinion must 
support its conclusion with an analysis the Board can consider 
and weigh against other evidence in the record.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, Dr. 
Dooley has not provided any basis for his conclusion that the 
Veteran's current right ankle disorder is related to the 
Veteran's military service.  However, this at least provides 
evidence of a connection between the Veteran's current disorder 
and his in-service injury.  In addition, as noted above, the 
Veteran has indicated a history of a right ankle disorder dating 
from service, although his separation examination and history of 
October 1967 indicate that his right ankle was normal.  
Nevertheless, with Dr. Dooley and the Veteran's statements, there 
is evidence of a current right ankle disorder which may be 
connected to the Veteran's service; however, the evidence is 
insufficient to allow the Board to grant the Veteran's claim for 
service connection for a right ankle condition at this time.

Regarding the Veteran's sinus condition, he was diagnosed with an 
URI (upper respiratory infection) and sinusitis in April 1966.  
He was recently diagnosed with chronic sinusitis in October 2005 
by a VA treating physician.  See also the private treatment 
record dated in June 2005 indicating a history of sinus treatment 
and sinus surgery.  Taken with the Veteran's statement of a 
history of a sinus condition from service, despite evidence of 
normal sinuses reported at his separation examination and history 
of October 1967, there is also evidence of a current sinus 
condition with a history which may be related to the Veteran's 
military service.

The standard for requiring a VA medical examination is "an 
indication" that a current disability, or persistent or 
recurrent symptoms of a disability, "may be associated with the 
appellant's service or with another service-connected 
disability."  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) 
(2010).  As such, the standard for requiring a VA medical 
examination is quite low.  As related above, the record contains 
evidence of a current right ankle disorder and current chronic 
sinusitis, evidence of an injury or disease related to both 
occurring during service, and evidence that there may be a 
connection between the Veteran's service and the current 
disorders.  However, the evidence of record is simply inadequate 
to allow the Board to grant the Veteran's claims at this time.  
Therefore, based on the evidence of record and the Court's 
decision in McLendon, VA medical examinations and opinions are 
needed to determine the nature and etiology of the Veteran's 
current sinusitis and right ankle disorder.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health 
care providers that have provided relevant 
treatment since April 2006, and attempt to 
obtain records from each health care 
provider that he identifies, if such 
records are not already in the claims 
file.

	Whether or not the Veteran has identified 
any new records, the AOJ must attempt to 
obtain all relevant VA medical treatment 
records after April 2006.  All attempts to 
secure such records must be documented in 
the claims file.  If certain records are 
unavailable or simply do not exist, or 
further attempts to obtain them would be 
futile, a negative reply to this effect is 
required.

2.	After all relevant records have been 
obtained, provide the Veteran with a VA 
orthopedic examination, by an appropriate 
specialist, to determine the nature and 
etiology of his current right ankle 
disorder.  The Veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary prior to providing a diagnosis 
and etiology of any current right ankle 
disorder and the results of such testing 
should be associated with the claims file.  
The claims file, including a complete copy 
of this remand, must be made available 
for review of his pertinent medical 
history.  The examination report must 
indicate whether such review was 
accomplished.  The examiner should attempt 
to reconcile the medical history of the 
Veteran contained in the claims file, 
along with history provided by the Veteran 
himself, and address the following issues:

A)	The VA medical examiner should provide 
a comprehensive diagnosis and history 
of any current right ankle disorder.  
This should include acknowledging:  the 
in-service treatment of a contusion of 
the right peroneal muscle (right calf) 
in April 1966 due to a fall from a 
trampoline and indications of a 
possible right ankle injury at that 
time, the opinion provided by Dr. 
Dooley dated in May 2006, which 
indicates a connection between the 
Veteran's fall and his current right 
ankle disorder, and any relevant 
history of symptoms or treatment as 
provided by the Veteran, as well as any 
relevant evidence obtained subsequent 
to this remand.

B)	Then, based on the examination of the 
Veteran, any test results, and review 
of the claims file, the examiner should 
indicate whether it is at least as 
likely as not that the Veteran's 
current right ankle disorder is the 
result of, or otherwise related to, his 
military service from January 1966 to 
December 1967, and, in particular, due 
to the Veteran's right ankle injury of 
April 1966.

C)	The examiner should comment on the 
likelihood that the Veteran's current 
right ankle disorder is due to post-
service intercurrent causes, wholly 
unrelated to his military service.

	The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
evidence of record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible.  

3.	Again, after all relevant treatment 
records have been obtained, provide the 
Veteran with a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of his current sinus 
disorder.  The Veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary prior to providing a diagnosis 
and etiology of any current sinusitis.  
The claims file, including a complete copy 
of this remand, must be made available 
for review of his pertinent medical 
history.  The examination report must 
indicate whether such review was 
accomplished.  The examiner should 
reconcile the medical history of the 
Veteran contained in the claims file, 
along with a history provided by the 
Veteran himself, and address the following 
issues:

A)	The VA medical examiner should provide 
a comprehensive diagnosis and history 
of the Veteran's sinus disorder.  This 
should include acknowledging:  the in-
service sinusitis treatment in April 
1966 and any relevant history of 
symptoms or treatment as provided by 
the Veteran, as well as any relevant 
evidence obtained subsequent to this 
remand.

B)	Then, based on the examination of the 
Veteran, any test results, and review 
of the claims file, the examiner should 
indicate whether it is at least as 
likely as not that any current sinus 
disorder was caused by, or otherwise 
related to, the Veteran's service from 
January 1966 to December 1967, 
including the Veteran's treatment for 
sinusitis in April 1966.

C)	The examiner should comment on the 
likelihood that the Veteran's current 
chronic sinusitis is due to post-
service intercurrent causes, wholly 
unrelated to his military service.

	Any opinions expressed by the examiner 
must be accompanied by an explanation of 
the rationale for the opinion expressed.  
If the examiner cannot provide such an 
opinion, this should be clearly stated, 
and the reasons such an opinion cannot be 
provided must also be detailed in the 
examination report.  

	The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.	Then, review the Veteran's claims file and 
any new information obtained to ensure 
that the foregoing development actions 
have been conducted and completed in full, 
and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication 
of his claims.

5.	Then, readjudicate the claims for service 
connection for a right ankle disorder and 
sinus disorder, in light of any new 
evidence obtained.  If these claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of the 
claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


